Title: To Thomas Jefferson from Caleb Bickham, 12 July 1803
From: Bickham, Caleb
To: Jefferson, Thomas


          
            District of Southwork 7. Mth. 12th. 1803
          
          On the fall & Rising of the Tide in Every Creek River & Bay the one & same Cause so ordered & ordained by the Great Creator of all things both Land & Sea. And whereas many learned & wise men has made some steps towards finding out the cause why it should be so but have failed in their researches and left this Generation to wander farther in this great Secret without comeing to the true point & for After ages to Ramble in the falling & raising of the Tide in Every Creek River & Bay 
          To Begin right in every thing we undertake is the surest way to End right. Therefore I begin at the falls of the river Delaware to shew the Beginning of the Ebb Tide & falling of the Waters which I think every Man of Common Reason will agree with the Author that the Land Springs Rains and melting of the Snows which flow from the Land into every River is the Beginning of the Ebb Tide which forceth its ways by degrees to the Sea this being the case I proceed to shew the beginning & cause of the flood Tide so leaving the Ebb Tide a little way from its beginning & passing over several Ebb & Flood Tides down to the Sea shore where the Great Mystery is hid the beginning & rising of the flood Tide & the cause thereof whose bounds is set by God Almighty to go so far & no further. now to make this more easy for Readers understanding in the first place to know that where two Body’s that move & meet the Lightest Body must Give way to that which is more Weighty Just so it is with the Ebbs & Floods. I must confess that while I am penning these Lines I am at a Great Loss for words to Convey my true meaning but I pass on in hopes to Give more Light on this Undertaking & so begin with the Ebb Tide that Empty’s itself out of the Delaware Bay in to the Sea now it is a point agreed on by most Men if not all that the Ebb Tide passes but a few Miles into the Sea however less or more it matters not it passes so far untill it can pass no further now here lies the Mystery it is true the Ebb in passing out is of greater Weight than the Shoal Waters along the Sea Shores therefore they give way & fall a few feet But when these small waters compared with the great & boundless Ocean they appear to be light almost Nothing at all so that the Weight of the Great & mighty Sea pressing on the Small Waters of the Bay that passeth out causes them to return into the Bay & River from whence they came & this is the Beginning of the Flood & the Wonderful Workings of God thus to Bring things to pass which he has Ordained it is Wonderful to behold the Change & Manner of this Great Weight of Water Working in the Sea in Raising the Flood I have a Machine forty feet Long will shew the Strivings of the two Waters the Flood & the Ebb by the machine when the Water is clear to the Bottom shews the Flood breaks in underneath the Ebb first in a Small flow at the Bottom of the Sea which increaseth forward with still greater power where it can be plainly seen the Water pass by each other for a Short Season at Length the Weighty waters of the Sea prevail as I said before & that is underneath which causes the Water to Rise & this is the rising of the Tide of Flood The Ebb Tide I conceive passeth off from the Top of the Water & this will account for the falling of the Water or Ebb Tide But to return again to the Tide of Flood that is running up the Bay where it continues running & rising untill it meets a more powerful & weightier Water than its Self & then it must Give way back again & is called the Ebb Tide Just so is the Ebb Tide after it Passeth down a certain Distance it meets a Flood which brings a Weightyer Water with it & turns the Ebb Waters as before & so on I believe there never was or Ever will be a Flood turned or an Ebb Tide turned without a more Weightier bodys of Water to do it The Ebb is the Great & Mighty machine if I may so Name it that forceth the Flood to do his Work so Ordered in the Course of things was the Land Springs of Water to cease & flow no more in the River the Rains & Snows done away which no power can Effect but God Almighty for in him is all power then & not untill then the Bays & Rivers would become a dead sea Now what is Wrote in this Piece in Regard to the falling & rising of the Tides if any person is at a loss to Comprehend the true meaning of what the Author has set forth it would be well for him to suspend his Judgment for a While untill he has it in his power to ask the Author some Questions on the point relating to the falling & rising of the Tide which he will be Ready & willing to answer any Question that may be proper on the Occasion for these things are true & must remain unchangeable only the Winds sometimes may alter the rising or falling of the Tide from one Hour to Three what lead me to look into this great secret at this time was This I was conveying water down in a machine for Quite another purpose which gave me a sight and understanding & cause of the falling and rising of the Water or Ebb & Flood Tides I believe it will be acknowledged by some that my remarks are reasonable On the falling and rising of Tides yet I go further & shew it by the machine to those that are desirous to see it after I had written these lines it was then to whom shall I dedicate them & I said in my Heart to thee the Chosen of the People I have taken this Freedom hoping thee will excuse me for it has arisen out of pure motives for thy approbation or otherwise these remarks has not gone out nor have been seen by any person neither shall they until thee shall say something on them I have no wish to give the trouble But only wish a few lines from thee at some leisure time directed to Caleb Bickham in the District of Southwark adjoyning the City of Philadelphia By Post. May the God of Peace grant thee tranquility and Length of days and give thee wisdom to do his will for he has set thee over a Great People to raise them up & save them from there Enemies & after a final close of thy days may God Allmighty grant thee a resting place among the Blessed is the sincere prayer of one of thy best Friends.—
          
            
              Caleb Bickham
            
          
        